DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-8 as originally filed are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sethi (US Pub. No. 2016/0078403).

As per Claim 1, Sethi discloses a rigging equipment diagnostic device (100) (Fig. 1; ¶20-21) comprising:
a processor (“processor” in ¶21); and
a storage (“memory” in ¶21) to store a program (102) to be executed by the processor (“processor” in ¶21) (Fig. 1; ¶21); wherein
the processor (“processor” in ¶21), upon executing the program (102), executes:
an equipment information collection process (302) to collect information on equipment fitted to a hull (as per “boats” in ¶20) (Fig. 3; ¶67);
an attribute information acquisition process (304) to search an attribute database (214) that stores, with respect to equipment that is able to be fitted to the hull (as per “boats” in ¶20), attribute information (as per “diagnostic information” in ¶22) including information on functions to be realized by an equipment or a combination of a plurality of equipment based on information collected by the equipment information collection process (302), and acquire attribute information on the equipment fitted to the hull (as per “boats” in ¶20) (Figs. 2-3; ¶22, 38-39, 67);
a requirement information acquisition process (as per 206, 212) to search a requirement database (216) that stores, with respect to attribute information (as per “diagnostic information” in ¶22), requirement information necessary to realize functions corresponding to respective attribute 
a function determination process (as per selected filters 354) to determine a realizable function (as per parts compatible with vehicle) and an unrealizable function (as per parts not compatible with vehicle) by comparing equipment information collected by the equipment information collection process (302) and requirement information (as per “recommends a part” in ¶67) acquired by the requirement information acquisition process (306) (Figs. 2-3, 4A-B; ¶22, 38-46, 68-75); and
a function information provision process (306) to provide information showing a determination result obtained by the function determination process (as per selected filters 354) by controlling a notifier (as per 360) (Figs. 2-3, 4A-B; ¶22, 38-46, 68-75).

As per Claim 2, Sethi further discloses wherein the function information provision process (306) provides information on functions realizable by current equipment (as per malfunctioning part) fitted to the hull (as per “boats” in ¶20) based on the determination result of the function determination process (as per selected filters 354) (Figs. 2-3, 4A-B; ¶22, 38-46, 68-75).

As per Claim 3, Sethi further discloses wherein the function information provision process (306) provides, based on the determination result of the function determination process (as per selected filters 354), information on a function that is able to be realized by equipping an additional requirement (as per data re parts in database 216 in ¶43-46) in the hull (as per “boats” in ¶20), and information on the requirement that should be added in order to realize the function (Figs. 2-3, 4A-B; ¶22, 27-29, 35, 38-46, 68-75).



As per Claim 5, Sethi further discloses wherein the function information provision process (306) provides, based on the determination result of the function determination process (as per selected filters 354), information on a function that is able to be realized by changing a software version (as per flashing software in ¶66) of equipment fitted to the hull (as per “boats” in ¶20), and information on the softwar (Figs. 2-3, 4A-B; ¶22, 38-46, 66, 68-75).

As per Claim 6, Sethi further discloses:
an input (108) that accepts an input of attribute information (as per “diagnostic information” in ¶22) (Fig. 1; ¶20-23); wherein
the requirement information acquisition process (as per 206, 212) searches the requirement database (216) based on attribute information (as per “diagnostic information” in ¶22) accepted by the input (108) (Figs. 1-2; ¶20-23, 38-46), and further acquires requirement information of the corresponding attribute information (as per “diagnostic information” in ¶22) (Figs. 1-2; ¶20-23, 38-46); and
the function determination process (as per selected filters 354) further compares attribute information (as per “diagnostic information” in ¶22) accepted by the input (108) and requirement information acquired by the requirement information acquisition process (as per 206, 212), and determines a realizable function (as per parts compatible with vehicle) and an unrealizable function (as per parts not compatible with vehicle) (Figs. 1-3, 4A-B; ¶22-23, 38-46, 68-75).

an operating condition acquisition process (as per “description of a perceived problem” in ¶27) to search an operating condition database (as per “convert the description … to an applicable predefined diagnostic code” in ¶27) that stores, with respect to equipment that is able be fitted to the hull (as per “boats” in ¶20), operating conditions that provide normal operations based on information collected by the equipment information collection process (302), and acquire operating conditions with respect to equipment fitted to the hull (302) (Figs. 1, 3; ¶20-27, 67);
an equipment operation determination process (302 including user inputs in ¶27) to compare equipment information collected by the equipment information collection process (302) and operating conditions acquired by the operating condition acquisition process (as per “description of a perceived problem” in ¶27), and determine whether each equipment normally operates (Figs. 1, 3; ¶20-27, 67); and
an operation information provision process (as per logic 206 based on keywords in ¶27, 49)  provide information showing the determination result obtained by the equipment operation determination process (302 including user inputs in ¶27) by controlling a notifier (as per 360) (Figs. 2-3, 4A-B; ¶22, 38-49, 68-75).

As per Claim 8, Sethi further discloses wherein the operation information provision process provides information on an operating condition that is not satisfied (as per diagnostic code matching text description in ¶27, 49) based on the determination result of the equipment operation determination process (302 including user inputs in ¶27) (Figs. 2-3, 4A-B; ¶22, 38-49, 68-75).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cherrington (US Patent No. 5,717,595) and Remmers (US Pub. No. 2015/0057854) disclose vehicle data systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664